May 1, 2012 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 RE: The Dreyfus/Laurel Funds Trust Dreyfus High Yield Fund File No: 811-524; 33-43846 Dear Sir/Madam, Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Prospectus and the Universal Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 169 to the Registration Statement, electronically filed with the Securities and Exchange Commission on April 24, 2012. Please address any comments or questions to the attention of the undersigned at (212) 922-8297. Sincerely, /s/ Tatiana Filippova Tatiana Filippova, Legal Assistant
